Frankum, Judge.
1. Rule 17 (c) (3) of the rules of this court, as adopted by it on July 21, 1965, and effective on August 1, 1965, provides, with reference to the contents of the brief of the appellant required to be filed in this court, that each enumerated error shall be supported by specific reference to the record or transcript or both, and that any argument or assertion founded on a particular portion of the evidence must be supported by a reference to the page or pages of the transcript where the evidence may be found. These rules, promulgated by the court pursuant to the rule-making authority of this court, are binding on those who practice in this court and must be observed. Code § 24-106; Chapman v. Gray, 8 Ga. 337, 339 (3). With one exception counsel for the appellants in this case have not furnished this court with any reference, either in their enumeration of errors or in their brief, to the place or places in the record or in the transcript where the portions of the pleadings or *348the evidence necessary to an understanding of the errors assigned may be found by the court to ascertain the merits of the appeal. With the one exception, the enumerations of error, which all require a reference to the record or to the transcript for a decision on their merits, cannot be considered by this court. See Pinyan v. Liberty Mut. Ins. Co., 113 Ga. App. 130 (147 SE2d 452).

Felton, C. J., and Pannell, J., concur.

Submitted October 4, 1966
Decided March 3, 1967.
Johnson & Johnson, William P. Johnson, for appellants.
Wright Lip-ford, Solicitor General, for appellee.
2. On the last page of the appellants’ brief counsel refer to “the court’s charge, on Record 41, as set forth in the Enumeration of Errors.” Upon examination of the record and transcript transmitted to this court, the charge does not appear to be incorporated in the record at all, but is set forth in the transcript, and one portion of the charge quoted in one of the enumerations of error appears on page 41 of the transcript. However, the argument contained in the brief with respect to this portion of the charge is no more than a reiteration of the enumeration of error in that regard. Conceding for the purpose of this opinion that the incorrect reference set forth in the brief of the appellants, referring to the record rather than to the transcript which was obviously intended, and conceding that the mere reiteration in the brief of the enumeration of error constituted sufficient argument and was enough to require this court to consider the enumeration of error relating to a portion of the charge, it does not appear that any exception was taken to the charge as required by Sec. 17 (a) of the Appellate Practice Act of 1965, and for this reason this enumeration of error will not be considered. Since there is no enumeration of error that the evidence did not support the verdict, the judgment must be affirmed.

Judgment affirmed.